

116 HR 1600 IH: RAILWAY Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1600IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. McCarthy (for himself, Mr. Calvert, Mr. Cook, Mr. Hunter, Mr. LaMalfa, Mr. McClintock, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require that certain funds provided by the Department of Transportation for high-speed rail
			 development in the State of California that are rescinded or otherwise
			 reimbursed be made available to the Secretary of the Interior for water
			 storage projects, and to the Secretary of Agriculture for nitrate
			 contamination reduction grants and new well construction grants.
	
 1.Short titleThis Act may be cited as the Repurposing Assets to Increase Long-term Water Availability and Yield Act or the RAILWAY Act. 2.Treatment of certain funds dedicated for high-speed rail development in the State of California (a)Treatment of fundsNotwithstanding any other law, the covered funds described in subsection (b) shall be immediately deposited as follows:
 (1)90 percent of funds in the Reclamation Water Storage Account which shall be made available to the Secretary of the Interior for water storage projects authorized pursuant to section 4007 of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322) (43 U.S.C. 390b note).
 (2)5 percent of funds in the Rural Water and Waste Disposal Program Account which shall be made available to the Secretary of Agriculture for grants under section 306F of the Consolidated Farm and Rural Development Act.
 (3)5 percent of funds in the Rural Water and Waste Disposal Program Account which shall be made available to the Secretary of Agriculture for grants under section 306G of the Consolidated Farm and Rural Development Act.
 (b)Covered fundsThe covered funds are the following: (1)The Federal funds received by the Department of Transportation as a result of the Department of Transportation’s termination and de-obligation of Cooperative Agreement No. FR–HSR–0118–12–01–01 between the Federal Railroad Administration and the California High-Speed Rail Authority, notwithstanding the Omnibus Appropriations Act, 2010 (Public Law 111–117).
 (2)The Federal funds that are recovered by the Department of Transportation relating to Cooperative Agreement No. FR–HSR–0009–10–01–06 between the Federal Railroad Administration and the California High-Speed Rail Authority, notwithstanding the American Recovery and Reinvestment Act of 2009 (Public Law 111–5).
 (3)Any funds determined to be offsets by the Federal Railroad Administration or the Department of Transportation, consistent with Cooperative Agreement No. FRA–HSR–0009–10–01–06.
 (c)Cost share for water storage projectsFunds made available pursuant this Act shall not count toward the cost-share provisions of section 4007 of the Water Infrastructure Improvements for the Nation Act.
			3.Nitrate contamination reduction grants
 (a)In generalSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922–1936c) is amended by inserting after section 306E the following:
				
					306F.Nitrate contamination reduction grants
 (a)In generalThe Secretary shall provide grants in accordance with this section to public or private nonprofit entities for projects designed to reduce the level of nitrates in, or remove nitrates from, drinking water in a rural community where the level of nitrates in drinking water exceeds applicable Federal or State standards.
 (b)Use of fundsGrants made under this section may be used— (1)for waterline extensions from existing systems, laying of new waterlines, repairs or maintenance to an existing system, digging of new wells or development of other sources of water designed to replace sources of drinking water with high levels of nitrates, equipment replacement, and hook-up fees; and
 (2)in the case of a project designed to benefit a rural community outside the jurisdiction of the grantee, to maintain existing water supplies of the grantee that will be reduced as a result of the project.
 (c)Rural communityIn this section, the term rural community does not include— (1)any area in any city or town with a population in excess of 10,000 inhabitants according to the most recent decennial census of the United States; or
 (2)any area with a median household income in excess of the State nonmetropolitan median household income.
 (d)Full FundingGrants under this section shall be made in an amount equal to 100 percent of the costs of the projects conducted under this section.
 (e)ApplicationSubsection (h) of section 306A shall apply with respect to the administration of applications for grants under this section..
 (b)RepealEffective 5 years after the date of the enactment of this Act, section 306F of the Consolidated Farm and Rural Development Act, as added by the amendment made by subsection (a), is repealed.
			4.New well construction grants
 (a)In generalSubtitle A of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922–1936c) is further amended by inserting after section 306F the following:
				
					306G.New well construction grants
 (a)In generalThe Secretary shall provide grants in accordance with this section to public or private nonprofit entities for projects designed to supply drinking water to rural communities in which a significant number of dwellings with private drinking water wells have wells that are not producing water.
 (b)Use of fundsGrants made under this section may be used— (1)for waterline extensions from existing systems, laying of new waterlines, repairs or maintenance to an existing system, digging of new wells or development of other sources of water designed to replace sources of drinking water with high levels of nitrates, equipment replacement, and hook-up fees; and
 (2)in the case of a project designed to benefit a rural community outside the jurisdiction of the grantee, to maintain existing water supplies of the grantee that will be reduced as a result of the project.
 (c)Rural communityIn this section, the term rural community does not include— (1)any area in any city or town with a population in excess of 10,000 inhabitants according to the most recent decennial census of the United States; or
 (2)any area with a median household income in excess of the State nonmetropolitan median household income.
 (d)Full FundingGrants under this section shall be made in an amount equal to 100 percent of the costs of the projects conducted under this section.
 (e)ApplicationSubsection (h) of section 306A shall apply with respect to the administration of applications for grants under this section..
 (b)RepealEffective 5 years after the date of the enactment of this Act, section 306G of the Consolidated Farm and Rural Development Act, as added by the amendment made by subsection (a), is repealed.
			